DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 02/04/2021 for examination. Claims 1, 21 and 41 have been amended, and claims 11, 12, 31, and 32 have been previously canceled. Claims 1-10, 13-30, and 33-45 will be pending under examination.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claim 1, 21 and 41, filed on 02/04/2021, with respect to rejection under 35 U.S.C 103 has been considered.
Independent claims 21 and 41 have similar limitation as claim 1 and are amended with same new limitation, therefore same response applies to arguments on claims 21 and 41 along with all claims depended on them.  
Regarding arguments on independent claim1, claim 1 is amended with new limitations, “wherein processing the first action includes (a) transmitting one or more second requests to the one or more second servers to cause the one or more second servers to process the one or more second actions, the one or more second requests including the information from the inner payload, (b) receiving the one or more second responses indicating that the one or more second actions have been processed based on the information from the inner payload, and (c) evaluating a result of the first action in response to receiving the one or more second responses”. Claim 21 and 41 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejection have been considered but are moot in view of the new grounds of rejection. New prior art, Malwankar et al. (US20160127492) is introduced.
Applicant presents no further arguments.
For the above reasons, it is believed that the rejections should be sustained. Accordingly, THIS
ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as
set forth in 37 CFR 1.136(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10, 13, 19, 21, 30, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US20070168486, hereinafter McCoy) in view of Malwankar et al. (US20160127492, hereinafter Malwankar).
Regarding claim 1, 21 and 41, McCoy teaches a system for neutral application programming interfaces, comprising: a server storing a plurality of scripts that enable the server to process a corresponding plurality of actions (McCoy: Fig. 5: Controller SA (10); Para. 0083: The software architecture 10 is comprised of three components: a core implementation, an application protocol definition, one or more application program interfaces (referred to herein as “API” or “APIs” in the plural); Para. 0346: the configuration of the software architecture 10 could potentially be stored in non-volatile memory; Para. 0476: Currently, appliance control software is not set up to validate and execute external commands. To remedy this, an appliance API is defined that includes both user functionality as well as low-level machine control commands; Para. 0472: use custom software to execute state-change commands; Para. 0555: The well formed command is delivered to the controller of the appliance and executed by the appliance; Para. 0129: The first byte of the application packet structure 28 contains an identifier (API ID), an integer from 1-255, of the particular API carried by the particular instance of the application packet structure 28; Para. 0130: The API ID is a unique identifier for a collection of Op Codes which are organized into functional units…. Each API has an associated Type (2 bytes) and Version (2 bytes) allowing for a large library of identifiable, functionally related groups of messages (op codes) to be created over time; Para. 0501: The service module 232 further comprises memory 240, such as flash memory, for storing the diagnostic data, the testing scripts), the server being configured to: receive a request, wherein the request comprises an outer payload and an inner payload (McCoy: Para. 0555: The well formed command is delivered to the controller of the appliance and executed by the appliance; Fig. 4: Service data unit (26) (outer payload), Payload data (28A) (inner payload); Para. 0125: FIG. 4 is a schematic illustration of a packet structure 24 for the internal communications network 14 of the household appliance 12 shown in FIG. 1 having a payload portion 26 comprising an application packet structure 28 for the software architecture 10 according to the invention. Packet structure 28 represents a well formed message which the software architecture 10 can create and send to other components 16 and 22 (having an occurrence of the software architecture 10 or a variant of the software architecture 10 which has been designed to be operable with packet structure 28) for the purpose of a meaningful exchange of data…..28A represents a packet structure within 28 which is defined according to the values of API Id and Op Code of packet structure The function of the network and the protocol is to get the payloads from one node to the other. Sometimes one protocol is sent as the payload of another, and in this way, protocols can be nested or stacked. Variables are named memory locations, which have associated values. One or more variables can comprise the payload. A transaction is a series of messages or packets that represent a complete data exchange between a plurality of nodes; Para. 0128: SAP identifier defines the structure of the enclosed Payload 26. A SAP of 4 indicates that the enclosed SDU 26 is defined by the packet structure 28 associated with the software architecture 10. The identification byte is followed by a service data unit which is generally referred to as the “payload” of the protocol packet structure 24 and is identified generally by reference 26; Fig. 42: acceptData() (1); Para. 0054: FIG. 42 is a UML sequence diagram illustrating the messaging required to process incoming messages from the WIDE bus 14 from clients 22/16 which require a plurality of response messages containing meaningful data in addition to a response which transmits the success or the reason for failure of the incoming message); parse the outer payload based on a common definition of the outer payload (McCoy: Fig. 42: ParseSAData() (2); Para. 0285: In a dynamic compound payload structure, payloads are not statically defined at design time, but are dynamically created by the sending node. In this case, the length of the payload is determined by the data, which the sender wishes to send, and moreover, there must include identifiers and possibly delimiters in the payload, which will allow the receiving parser to un-marshal the component parts of the payload. To reiterate, the receiving node must have a parser sophisticated enough to separate the multi-variable payloads into their component parts); extract information identifying a first action among the plurality of actions (McCoy: Para. 0301: which can parse the embedded source code and determine the variable to be monitored for each external Op Code; Para. 0130: the software architecture 10 uses two bytes of the payload 26 of the network packet structure 24 of the internal communication network 14 for additional protocol. The API ID is a unique identifier for a collection of Op Codes which are organized into functional units…. An Op Code is a unique ID within an API which defines and identifies a single command or feedback message. Each API has an associated Type (2 bytes) and Version (2 bytes) allowing for a large library of identifiable, functionally related groups of messages (op codes) to be created over time; Para. 0131: The Cmd/Fb flag indicates whether the message is a classified as a command or a feedback. A command is some message that requests an action to be taken, where a feedback is some message that simply contains information (acknowledgement, event data, etc. . . . ). Preferably, the Cmd/Fb flag is 0 for commands and 1 for feedbacks; Para. 0448: This file contains the internal communication network 14 application layer 52 which provides the interface to the internal communication network 14 protocol and controls bounding of messages into snapshots, parsing incoming commands, and processing update flags to send out update messages; Fig. 42: Store NVI command (apiID, opcode) (3)); in response to identifying the first action, select a first script among the plurality of scripts, wherein the first script enables the server to process the first action (McCoy: Para. 0166: Each of the installation 10 and the client 16 may have a DAQ API initialized thereon. The software architecture 10 may have one or more hard-coded polling variables, one or more hard-coded events, and/or a DAQ engine 30 as described. Various variables and events are transmitted between the main software architecture installation and the client. For example, various hard-coded polling variables are exchanged between the software architecture 10 and the client 16 by the read Poll Variable and publish Poll Variable methods. Various hard-coded events are exchanged between the software architecture 10 and the client 16 by the send Event and publish Event methods; Fig. 5: Read Poll variable/Publish Poll variable (API ID =10); Para. 0150: The following table describes the Poll Variable API (API ID = 10): Read Poll Variable/Publish Poll Variable (Examiner note: controller SA sends appropriate responses (using API with different apiID and opcode) to the client based on the actions (opcode) in the request from client).
Yet, McCoy does not explicitly teach wherein processing the one or more dependencies includes causing one or more second servers to process one or more second actions based on information from the inner payload; receive information from a control server indicating whether the one or more dependencies are in place; and in response to the received information indicating that the one or more dependencies are in place: parse the inner payload based on a definition of the first action; and execute, based on the parsed inner payload, the first script to process the first action, wherein processing the first action includes (a) transmitting one or more second requests to the one or more second servers to cause the one or more second servers to process the one or more second actions, the one or more second requests including the information from the inner payload, (b) receiving the one or more second responses indicating that the one or more second actions have been processed based on the information from the inner payload, and (c) evaluating a result of the first action in response to receiving the one or more second responses.
However, in the same field of endeavor, Malwankar teaches wherein processing the one or more dependencies includes causing one or more second servers to process one or more second actions based on information from the inner payload (Malwankar: Para. 0084: The transport layer 406 validates 424 the received Ethernet packet. This may include determining whether the host is authorized to communicate with the storage server. If the Ethernet packet is successfully validated, the transport layer 406 extracts the I/O command from the Ethernet packet and sends 426 the I/O command to the protocol layer 408; Para. 0057: a payload of the Ethernet packet may include a protocol header for the I/O command and a particular command payload and/or data payload. The protocol header includes an identifier (ID) of a virtual drive (e.g., a LUN identifier for a virtual NVMe drive) and a command identifier. The command identifier may identify the I/O command as one of a discovery command, a discovery response command, a send command, a response command, a data-in command, a data-out command or a task management command. Each command may be associated with a specific unique command ID; Para. 0058: The command payload includes specific command instructions, such as specific read or write instructions. The specific command instructions may be NVMe command instructions (e.g., NVMe read commands or NVMe write commands), or may include other read or write commands; Para. 0059: after extracting an I/O command from a received message, I/O manager 255 validates the I/O command by determining whether a host that generated the I/O command has access to a virtual drive indicated in the I/O command and/or to logical block addresses indicated in the I/O command. If the I/O command is not successfully validated, then it may be discarded. If the I/O command is validated, then NVMe commands may be generated and sent to NVMe drives to satisfy the I/O command) (Examiner’s note: validations are dependencies); receive information from a control server indicating whether the one or more dependencies are in place (Malwankar: Para. 0084: The transport layer 406 validates 424 the received Ethernet packet. This may include determining whether the host is authorized to communicate with the storage server. If the Ethernet packet is successfully validated, the transport layer 406 extracts the I/O command from the Ethernet packet and sends 426 the I/O command to the protocol layer 408); and in response to the received information indicating that the one or more dependencies are in place: parse the inner payload based on a definition of the first action (Malwankar: Para. 0084: The transport layer 406 validates 424 the received Ethernet packet. This may include determining whether the host is authorized to communicate with the storage server. If the Ethernet packet is successfully validated, the transport layer 406 extracts the I/O command from the Ethernet packet and sends 426 the I/O command to the protocol layer 408; Para. 0058: The command payload includes specific command instructions, such as specific read or write instructions. The specific command instructions may be NVMe command instructions (e.g., NVMe read commands or NVMe write commands), or may include other read or write commands. The data payload includes data to be written to storage or data that has been retrieved from storage. Once the I/O command has been removed from the Ethernet packet, I/O manager determines what type of I/O command has been received based on the included command ID and/or based on the command payload); and execute, based on the parsed inner payload, the first  The protocol layer 408 allocates a buffer for the I/O command and generates one or more NVMe read commands based on the received I/O command (a read command) 428), wherein processing the first action includes (a) transmitting one or more second requests to the one or more second servers to cause the one or more second servers to process the one or more second actions, the one or more second requests including the information from the inner payload (Malwankar: Para. 0085: The protocol layer 408 allocates a buffer for the I/O command and generates one or more NVMe read commands based on the received I/O command (a read command) 428. The protocol layer 408 then sends the NVMe read commands 430 to the device layer 410 (e.g., to the storage devices holding the data to be read). The device layer 410 provides the requested data 432 to the protocol layer 408), (b) receiving the one or more second responses indicating that the one or more second actions have been processed based on the information from the inner payload (Malwankar: Para. 0085: The device layer 410 provides the requested data 432 to the protocol layer 408; Para. 0117: At block 925, processing logic sends the NVMe read commands to the physical storage devices and receives data from these storage devices responsive to the read commands; Para. 0118: At block 930, processing logic adds the received data to a buffer. The buffer may have a size that is approximately equivalent to the maximum allowed size of Ethernet packets. At block 935, processing logic determines whether the buffer has filled. If not, the method continues to block 940), and (c) evaluating a result of the first action in response to receiving the one or more second responses (Malwankar: Para. 0085: The protocol layer 408 allocates a transfer buffer and generates an I/O response in the transfer buffer 434. The I/O response includes a protocol header, a command payload and/or a data payload that are sized to fit inside of an Ethernet packet. The protocol layer 408 then sends a request 435 to the transport layer 406. The transport layer 406 encapsulates the I/O response in an Ethernet packet 436. This includes adding a transport layer header to the Ethernet packet. The transport layer 406 then sends 438 the Ethernet packet to the host; Para. 0120: At block 940, processing logic determines whether all requested data has been received from the storage devices. If not all requested data has been received, the method returns to block 930. If all requested data has been received, the method continues to block 942; Para. 0121: At block 942, processing logic generates a read response that includes a completion confirmation and any remaining data in the buffer. Processing logic encapsulates the read response into a message (e.g., an Ethernet packet). At block 944, processing logic sends the message to the host. This may signal to the host that all data requested in the read request has been sent). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by McCoy to include wherein processing the one or more dependencies includes causing one or more second servers to process one or more second actions based on information from the inner payload; receive information from a control server indicating whether the one or more dependencies are in place; and in response to the received information indicating that the one or more dependencies are in place: parse the inner payload based on a definition of the first action; and execute, based on the parsed inner payload, the first script to process the first action, wherein processing the first action includes (a) transmitting one or more second requests to the one or more second servers to cause the one or more second servers to process the one or more second actions, the one or more second requests including the information from the inner payload, (b) receiving the one or more second responses indicating that the one or more second actions have been processed based on the information from the inner payload, and (c) evaluating a result of the first action in response to receiving the one or more second responses
Regarding claim 10 and 30, combination of McCoy and Malwankar teaches the system according to claim 1. In addition, Malwankar teaches wherein the inner payload comprises at least one of an array, a key value pair, an object, a data file, or a binary file (Malwankar: Para. 0057: a payload of the Ethernet packet may include a protocol header for the I/O command and a particular command payload and/or data payload; Para. 0058: The command payload includes specific command instructions, such as specific read or write instructions. The specific command instructions may be NVMe command instructions (e.g., NVMe read commands or NVMe write commands), or may include other read or write commands. The data payload includes data to be written to storage or data that has been retrieved from storage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the inner payload comprises at least one of an array, a key value pair, an object, a data file, or a binary file as disclosed by Malwankar. One of ordinary skill in the art would have been motivated to make this modification in order to process encapsulated multiple commands between devices as suggested by Malwankar (Malwankar: Para. 0057).
Regarding claim 13, the rejection of claim 1 is incorporated herein. In addition, McCoy further teaches wherein the server is configured to: store information associated with the plurality of action (McCoy: Para. 0008: A network control system according to another embodiment of the invention comprising a software operating layer responsive to a plurality of function calls; a physical user interface having a plurality of UI actions, each of the UI actions generating directly one of the function calls, and at least one UI action generating data; and a virtual user interface adapted for invocation of at least some of the function calls generated by UI actions as well as for invocation of at least one function call that cannot be generated by a UI action
Regarding claim 19 and 39, the rejection of claim 1 is incorporated herein. In addition, McCoy further teaches wherein the server is further configured to send a response to the request (McCoy: Para. 0017: FIG. 8 is a schematic illustration showing the response of the controller SA to various information exchanges in the form of commands issued and received by other SA).
Claim 2, 4, 22, 24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy over Malwankar, and further in view of  Fluhrer et al. (US20080260151, hereinafter Fluhrer).
Regarding claim 2 and 22, combination of McCoy and Malwankar teaches the system according to claim 1. 
Yet, the combination does not teach wherein the outer payload comprises a timestamp of a time when the request is generated.
However, in the same field of endeavor, Fluhrer teaches wherein the outer payload comprises a timestamp of a time when the request is generated (Fluhrer: Abstract: The pseudo-time information is transmitted through the metadata payload; Para. 0024: The pseudo-timestamp value obtained from decrypting the received packet refers to the time the packet was sent by a sender).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the outer payload comprises a timestamp of a time when the request is generated as disclosed by Fluhrer. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the difference between the time at which the data packet was created and the time when it was received as suggested by Fluhrer (Fluhrer: Para. 0065). 
Regarding claim 4 and 24, combination of McCoy, Malwankar and Fluhrer teaches the system according to claim 2. 
In addition, Fluhrer teaches wherein the device is configured not to process the action if a time lapse between when the device receives the request and the timestamp is beyond a threshold (Fluhrer: If the difference between the time the packet is received and the time the packet was sent is less than a predetermined amount then the packet is accepted else, the packet is considered to be stale and is not processed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the device is configured not to process the action if a time lapse between when the device receives the request and the timestamp is beyond a threshold as disclosed as Fluhrer. One of ordinary skill in the art would have been motivated to make this modification in order to  calculate the difference between the time at which the data packet was created and the time when it was received as suggested by Fluhrer (Fluhrer: Para. 0065).
Regarding claim 33, combination of McCoy, Malwankar and Fluhrer teaches the system according to claim 22. In addition, McCoy further teaches storing, by a server, the plurality of scripts (McCoy: Para. 0501: The service module 232 further comprises memory 240, such as flash memory, for storing the diagnostic data, the testing scripts). 
Claim 3, 7, 8, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar and Fluhrer, and further in view of Gunturu (US7587487).
Regarding claim 3 and 23, combination of McCoy, Malwankar and Fluhrer teaches the system according to claim 2. 
Yet, the combination does not teach wherein the inner payload is encrypted and the device is further configured to decrypt the inner payload.
However, in the same field of endeavor, Gunturu teaches wherein the inner payload is encrypted and the device is further configured to decrypt the inner payload (Gunturu:  Col. 13, line 61-65: since XML is used for many web-based transactions that need to be secure, the contents of a packet is typically encrypted. A secure sockets layer (SSL) accelerator or other suitable device may be used at the block 407 to decrypt incoming packets; Fig. 3: Payload (304)(outer payload), HTTP payload (312)(inner payload), 
    PNG
    media_image1.png
    446
    390
    media_image1.png
    Greyscale
)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the system to include wherein the inner payload is encrypted and the device is further configured to decrypt the inner payload as disclosed by Gunturu. One of ordinary skill in the art would have been motivated to make this modification in order to securely transmit inner payload through http payload as suggested by Gunturu (Gunturu: Col. 13, line 61-65).
Regarding claim 7 and 27, combination of McCoy, Malwankar, Fluhrer and Gunturu teaches the system according to claim 3. In addition, Fluhrer teaches wherein the encryption of the inner payload is based on the timestamp and the first action (Fluhrer: Claim 1: a pseudo-time generating component that determines a pseudo-time stamp associated with a data packet, the pseudo-time stamp placed in the metadata payload of the data packet; and an encryption component that encrypts the data packet along with the pseudo-time stamp and transmits an encrypted data packet that includes the pseudo-timestamp over a network to a receiver). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include 
Regarding claim 8 and 28, combination of McCoy, Malwankar, Fluhrer and Gunturu teaches the system according to claim 7. In addition, Fluhrer teaches wherein the encryption of the inner payload is further based on an originating device that originates the request (Fluhrer: Claim 1: a pseudo-time generating component that determines a pseudo-time stamp associated with a data packet, the pseudo-time stamp placed in the metadata payload of the data packet; and an encryption component that encrypts the data packet along with the pseudo-time stamp and transmits an encrypted data packet that includes the pseudo-timestamp over a network to a receiver; Para. 0034: The pseudo-timestamp generating component 108 can obtain pseudo-time information from either a local clock). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the encryption of the inner payload is further based on an originating device that originates the request as disclosed by Fluhrer. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the difference between the time at which the data packet was created and the time when it was received as suggested by Fluhrer (Fluhrer: Para. 0065).
Claim 5, 6, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar and Fluhrer, and further in view of Feroz et al. (US7551623, hereinafter Feroz). 
Regarding claim 5 and 25, combination of McCoy, Malwankar and Fluhrer teaches the system according to claim 4. 
Yet, the combination does not teach wherein the threshold is based on network latency.
the latency threshold can be based, as discussed above, on network latency). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the threshold is based on network latency as disclosed by Feroz. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means to control and optimize efficiency of data transfer as suggested by Feroz (Feroz: Col. 3, line 67 to Col. 4, line 1). 
Regarding claim 6 and 26, combination of McCoy, Malwankar and Fluhrer teaches the system according to claim 4. 
Yet, the combination does not teach wherein the threshold is variable.
However, in the same field of endeavor, Feroz teaches wherein the threshold is variable (Feroz: Col. 21, line 49-52: the latency threshold can be configured relative to observed network latency metrics, such as network delay, normalized network delay, round trip time and normalized network delay). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the threshold is variable as disclosed by Feroz. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means to control and optimize efficiency of data transfer as suggested by Feroz (Feroz: Col. 3, line 67 to Col. 4, line 1).
Claim 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar, and further in view of Gunturu. 
Regarding claim 9 and 29, combination of McCoy and Malwankar teaches the system according to claim 1.

However, in the same field of endeavor, Gunturu teaches wherein the request is transmitted via a secure sockets layer (Gunturu:  Col. 13, line 61-65: since XML is used for many web-based transactions that need to be secure, the contents of a packet is typically encrypted. A secure sockets layer (SSL) accelerator or other suitable device may be used at the block 407 to decrypt incoming packets; Col. 15, line 19-20: An SSL accelerator 500 or other suitable decryption/encryption device may be used in FIG. 5 (and also in FIGS. 1 and 6-8) to allow the content of the message to be inspected and interpreted by the switch 108). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the request is transmitted via a secure sockets layer as disclosed by Gunturu. 
Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar, and further in view of  Hauptman et al. (US20080091598, hereinafter Hauptman). 
Regarding claim 15, combination of McCoy and Malwankar teaches the system according to claim 13. 
Yet, the combination does not teach wherein the server is further configured to update one or more actions among the plurality of actions. 
However, in the same field of endeavor, Hauptman teaches wherein the server is further configured to update one or more actions among the plurality of actions (Hauptman: Para. 0089: an updated Action list may be prepared at the Central server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the server is further configured to update one or more actions among the plurality of actions.as 
Regarding claim 17, combination of McCoy and Malwankar teaches the system according to claim 13. 
Yet, the combination does not teach wherein the second server is further configured to push one or more actions among the plurality of actions to the server.
However, in the same field of endeavor, Hauptman teaches wherein the second server is further configured to push one or more actions among the plurality of actions to the server (Hauptman: Para. 0007: transmitting data representative of the action to one or more portable data storage interface devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the second server is further configured to push one or more actions among the plurality of actions to the server as disclosed by Hauptman. One of ordinary skill in the art would have been motivated to make this modification in order to remotely request an action to be executed as suggested by Hauptman (Hauptman: Para. 0030).
Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar, and further in view of Kouznetsov et al. (US20030233551, hereinafter Kouz).
Regarding claim 14, combination of McCoy and Malwankar teaches the system according to claim 13. 
Yet, the combination does not teach wherein the second server is further configured to store a peer relationship of an originating device and a destination device.
a system and method for securely confirming performance of a task by a peer in a peer-to-peer network environment; Para. 0012: The method may further comprise placing the responding server node in a black list of the requesting peer for the requested task and/or awaiting for another response from another service-providing server if the verifying is unsuccessful). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the second server is further configured to store a peer relationship of an originating device and a destination device as disclosed by Kouz. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system for an efficient and effective way to communicate in a peer-to-peer network as suggested by Kouz (Kouz: Para. 0008). 
Regarding claim 16, combination of McCoy, Malwankar and Kouz teaches the system according to claim 14. In addition, Kouz further teaches wherein the server is further configured to retrieve a list of its peer originating devices from the second server; and listens to requests from a device that is on the list of its peer originating devices (Kouz: Para. 0032: a typical peering service server in processing a given request from a peering client in the peer-to-peer network. Initially, the service server is in an idle state 122 while listening on a designated port for a broadcast request message from a peer client on the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the server is further configured to retrieve a list of its peer originating devices from the second server; and listens to requests from a device that is on the list of its peer originating devices as disclosed by Kouz. One of ordinary skill in the art would have been motivated to make this modification in order to .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar, and further in view of Stallings et al. (US 20080168377, hereinafter Stallings). 
Regarding claim 18, combination of McCoy and Malwankar teaches the system according to claim 13. 
Yet, the combination does not teach wherein the second server is further configured to flag one or more actions among the plurality of actions denote availability.
However, in the same field of endeavor, Stallings teaches wherein the second server is further configured to flag one or more actions among the plurality of actions denote availability (Stallings: Claim 8: graphical object configured to indicate an availability of said action). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the second server is further configured to flag one or more actions among the plurality of actions denote availability as disclosed by Stallings. One of ordinary skill in the art would have been motivated to make this modification in order to perform an action in response to command as suggested by Stallings (Stallings: Abstract). 
Claim 20 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar, and further in view of Dispensa et al. (US20060031407, hereinafter Dispensa). 
Regarding claim 20 and 40, combination of McCoy and Malwankar teaches the system according to claim 19. 
Yet, the combination does not teach wherein the server is further configured to include a portion of the request in the response.
It then sends the RECV response back to the client with data. If the message is a TCPTUNNEL_DATA request, the requested data is forwarded on to the client as a response to that request). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the server is further configured to include a portion of the request in the response as disclosed by Dispensa. One of ordinary skill in the art would have been motivated to make this modification in order to provide high performance as suggested by Dispensa (Dispensa: Para. 0053).
Claim 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar and Fluhrer, and further in view of Kouz.
Regarding claim 34, combination of McCoy, Malwankar and Fluhrer teaches the method according to claim 33.
Yet, the combination does not teach storing, by the server, a peer relationship of an originating device and a destination device.
However, in the same field of endeavor, Kouz teaches storing, by the server, a peer relationship of an originating device and a destination device (Kouz: Para. 0003: a system and method for securely confirming performance of a task by a peer in a peer-to-peer network environment; Para. 0012: The method may further comprise placing the responding server node in a black list of the requesting peer for the requested task and/or awaiting for another response from another service-providing server if the verifying is unsuccessful). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include storing, by the server, a peer relationship of an originating device and a destination device as disclosed 
Regarding claim 36, combination of McCoy, Malwankar, Fluhrer, and Kouz teaches the method according to claim 34. In addition, Kouz further teaches retrieving a list of peer originating devices from the server; and listening to requests from a device that is on the list of the peer originating devices (Kouz: Para. 0032: a typical peering service server in processing a given request from a peering client in the peer-to-peer network. Initially, the service server is in an idle state 122 while listening on a designated port for a broadcast request message from a peer client on the network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include retrieving a list of peer originating devices from the server; and listening to requests from a device that is on the list of the peer originating devices as disclosed by Kouz. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system for an efficient and effective way to communicate in a peer-to-peer network as suggested by Kouz (Kouz: Para. 0008).
Claim 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar and Fluhrer, and further in view of Hauptman.
Regarding claim 35, combination of McCoy, Malwankar and Fluhrer teaches the method according to claim 33.
Yet, the combination does not teach updating, by the server, one or more actions among the plurality of actions.
However, in the same field of endeavor, Hauptman teaches updating, by the server, one or more actions among the plurality of actions (Hauptman: Para. 0089: an updated Action list may be prepared at the Central server).

Regarding claim 37, combination of McCoy, Malwankar and Fluhrer teaches the method according to claim 33.
Yet, the combination does not teach pushing, by the server, one or more actions among the plurality of actions to a device.
However, in the same field of endeavor, Hauptman teaches pushing, by the server, one or more actions among the plurality of actions to a device (Hauptman: Para. 0007: transmitting data representative of the action to one or more portable data storage interface devices). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include pushing, by the server, one or more actions among the plurality of actions to a device as disclosed by Hauptman. One of ordinary skill in the art would have been motivated to make this modification in order to remotely request an action to be executed as suggested by Hauptman (Hauptman: Para. 0030).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar and Fluhrer, and further in view of Stallings. 
Regarding claim 38, combination of McCoy, Malwankar and Fluhrer teaches the method according to claim 33.
Yet, the combination does not teach flagging, by the server, one or more actions among the plurality of actions to denote availability.
graphical object configured to indicate an availability of said action). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include flagging, by the server, one or more actions among the plurality of actions to denote availability as disclosed by Stallings. One of ordinary skill in the art would have been motivated to make this modification in order to perform an action in response to command as suggested by Stallings (Stallings: Abstract).
Claim 42, 43, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Malwankar, and further in view of Chinta et al. (US6879995, hereinafter Chinta). 
Regarding claim 42 and 44, combination of McCoy and Malwankar teaches the system according to claim 1. 
Yet, the combination does not teach wherein the device is further configured to queue the first action for processing.
However, in the same field of endeavor, Chinta teaches wherein the device is further configured to queue the first action for processing (Chinta: Col. 10, line 59-61: the request manager module may call the queue manager module to queue the request until a thread becomes available). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the device is further configured to queue the first action for processing as disclosed by Chinta. One of ordinary skill in the art would have been motivated to make this modification in order to improve application performance as suggested by Chinta (Chinta: Col. 3, line 58-62).
Regarding claim 43 and 45, combination of McCoy and Malwankar teaches the system according to claim 1. 
Yet, the combination does not teach wherein the device is further configured to log the request and the first action.
However, in the same field of endeavor, Chinta teaches wherein the device is further configured to log the request and the first action (Chinta: Col. 5, line 38-40: The logging Service may also be called in order to log information regarding requests received from client computers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the device is further configured to log the request and the first action as disclosed by Chinta. One of ordinary skill in the art would have been motivated to make this modification in order to improve application performance as suggested by Chinta (Chinta: Col. 3, line 58-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahmed et al. US7886305: inner/outer payload with API
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438